LeahNed, P. J.:
On the trial of this case the counsel of each party thought there was no question for the jury and the court directed a verdict for the plaintiff.
The defendant was a married woman and owned a farm. Her husband did not own a dollar; but he carried on the farm and dealt with it by her permission, as he chose. When he bought any property he bought it for her. If he wanted to sell any thing he sold it; and he used this defendant’s money, by her consent, as he pleased. The farm was one of 830 acres, and there were, at the time of the transaction, sixty cows on it. Whatever the husband bought on the farm was the wife’s property; and his creditors could not find any property of his.
This, then, is a case where a married woman was carrying on the business of farming through her husband as her agent. He was none the less her agent because she seems to have given him unlimited power and authority to do as he pleased. The avails of the business were hers, although she choose to give them to him. In Nash v. Mitchell (MSS., decided November 13, 1871) the Court of Appeals held that the management by a married woman of her landed property, the receipt of the rents and income and the disposing of them was not a trade or business within the meaning of the statute. But in the present case the defendant actually carried on the business of farming and was not merely in receipt of rents.
She borrowed this money in her own name and received it herself. She then handed it over to her husband who was carrying on the farm. It thus became part of the property employed in that business. The fact that the husband wasted or misused it does not alter the liability of the wife who borrowed it.
The very money borrowed became a part of her separate estate *11by the act of borrowing, and tbe promise to repay it related to her separate estate. Her husband was not liable; and it would be utterly unrighteous if she should be permitted to cheat tbe plaintiff out of this money. (Bodine v. Killeen, 53 N. Y., 93.)
Tbe motion for new trial should be denied and judgment ordered on tbe verdict, with costs.
Boardman, J.:
Tbe case of Bodine v. Killeen (53 N. Y., 93) seems to me to sustain the foregoing views and conclusion.
Present — Learned, P. J., Boardman and Sawyer, JJ.
New trial denied and judgment ordered for plaintiff on verdict, with costs.